DETAILED ACTION
This action is responsive to the Amendment filed on 10/04/2021. Claims 1-20 are pending in the case. Claims 1, 13, and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1:
Lines 9-10 recite “wherein each of the two or more objects of interest comprise different portions of the target text” where “wherein each of the two or more objects of interest comprises a different portion of the target text” was apparently intended (note how the previously-presented “portions” are referring to “each” object of interest (individually)).
Claim 3:
Line 9 improperly reintroduces the limitation “fourth input” (antecedent basis for this limitation had already been established in line 25 of parent claim 1).
Claim 4:
Line 7 recites “store the indications of the first object of interest.”
First, the limitation “the indications of the first object of interest” lacks proper antecedent basis.
Secondly, since there is no precedent/antecedent basis for this limitation, then it is also unclear whether the word “indications” is correctly drafted or whether it should be singular (e.g. “indication” instead of “indications”). 
Line 8 recites “on comparison” where “on the comparison” was apparently intended (unless a new “comparison” instance that does not conflict with the “compare” step of line 5 was intended).
Claim 10:
Lines 3-4 improperly reintroduce the limitation “indications of the two or more objects of interest” (antecedent basis for this limitation had already been established in line 15 of parent claim 1)
Claim 13:
Lines 8-9 recite “wherein each of the two or more objects of interest comprise different portions of the target text” where “wherein each of the two or more objects of interest comprises a different portion of the target text” was apparently intended (note how the previously-presented “portions” are referring to “each” object of interest (individually)).
Claim 17:
Lines 6-7 recite “wherein each of the two or more objects of interest comprise different portions of the target text” where “wherein each of the two or more objects of interest comprises a different portion of the target text” was apparently intended (note how the previously-presented “portions” are referring to “each” object of interest (individually)).
Claim 18:
Line 6 recites “on comparison” where “on the comparison” was apparently intended (unless a new “comparison” instance that does not conflict with the “compare” step of line 5 was intended).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kochura et al. (US Patent Application Pub. No. 2021/0064448, hereinafter “Kochura”).


identify target text via first input received in a first environment presented via a graphical user interface (GUI) [e.g. “determining that a user provides input selecting content” (¶ 03), wherein the “content” comprises target text identified in a first environment presented via a graphical user interface (GUI) (¶¶ 16, 20, & 32)];
analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text [“Embodiments of the present invention provide a system (e.g., through use of copy program 200) that utilizes machine learning to classify a source document and determine which context attributes and entities are important. {…}” (¶ 48)], wherein each of the two or more objects of interest comprise different portions of the target text; assign one or more classifications to each of the two or more objects of interest in the target text based on the analysis of the target text with the one or more machine learning algorithms [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.” (¶ 44) | For even further context/examples of each of the two or more entities/objects of interest comprise different portions of the target text, see also ¶¶ 24-26, 36-40, & 44-48.];
store indications of the two or more objects of interest in a clipboard datastore based on second input [e.g. a copy/cut input] received in the first environment presented via the GUI; store indications of the one or more classifications of each of the two or more objects of interest in the clipboard datastore based on the second input received in the first environment presented via the GUI [“{…} copy program 200 augments a copy operation with contextual information from a source, in accordance with an embodiment of the present invention. In various embodiments, server 150 can utilize copy program 200 in combination with classification module to classify content as a certain category or type and learn context attributes or entities that are associated with content categories/types. Copy program 200 can extract information from a source of content (e.g., entity values associated with a category), such as source document 130, and include the extracted information in a copy/paste buffer (e.g., clipboard 126). Accordingly, server 150 can utilize copy program 200 to preserve the original informational context of content that is copied from one location to another (e.g., from source document 13 to target location 140).” (¶ 25) | For even further context/examples of object/entity and classification indications, see also ¶¶ 19, 32, & 36];
present, via the GUI, a first classification assigned to a first object of interest of the one or more objects of interest and a second classification assigned to a second object of interest of the one or more objects of interest based on third input received in a second environment presented via the GUI; and insert the first object of interest into the second environment presented via the GUI based on fourth input received in the second environment presented via the GUI [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.
In step 214, copy program 200 updates the clipboard with the extracted information associated with the selected content. In one embodiment, copy program 200 updates clipboard 126 to include the selected content (from step 204) and the extracted information associated with the selected content (from step 212). In another embodiment, copy program 200 can update the clipboard with at least a defined baseline of information (e.g., metadata indicating that the content was copied, metadata indicating the source, etc.). In various embodiments, copy program 200 can update the clipboard with the extracted information as metadata that is included with and associated with the selected content in a paste operation, additional text or content included in a paste operation, etc. In an example embodiment, copy program 200 updates the copy/paste buffer (e.g., temporary storage) of clipboard 126 with information extracted in step 212.
In step 216, copy program 200 receives a request to paste to the target location. In one embodiment, copy program 200, subsequent to determining that a user is selecting content to copy (in step 204), receives a request from the user to paste the copied content to target location 140. For example, copy program 200 receives the paste request via user input into user interface 122 of client device 120 to paste content to target location 140, indicating a location within target location 140.
In step 218, copy program 200 pastes the selected content and associated information from the clipboard. In one embodiment, copy program 200 pastes the selected content (from step 204) and associated information (extracted in step 212 and utilized to update the clipboard in step 214) from clipboard 126 to target location 140. In an additional embodiment, copy program 200 applies corresponding transformation rules during the copy/paste operation to ensure that the information content is replicated to the destination (e.g., for the copied content and associated information). Copy program 200 can paste copied content along with the extracted content from the clipboard as additional text, as associated metadata, or a combination thereof.” (¶¶ 44-47) | For even further context/examples of presenting objects of interest and their associated classifications, see also ¶¶ 03, 16-21, & 36-42.].

As to dependent claim 2, Kochura further shows:
identify first contextual data for the first environment; analyze the target text and the first contextual data with the one or more machine learning algorithms to determine the two or more objects of interest in the target text; and assign the one or more classifications to each of the two or more objects of interest in the target text based on the analysis of the target text and the first contextual data with the one or more machine learning algorithms [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.” (¶ 44) | For even further context/examples identifying contextual data for the first environment, see also ¶¶ 24-25.].

As to dependent claim 3, Kochura further shows:
identify second contextual data for the second environment; and present, via the GUI, the first classification assigned to the first object of interest of the one or more objects of interest and the second classification assigned to the second object of interest of the one or more objects of interest based on the third input and the second contextual data, or insert the first object of interest into the second environment based on fourth input and the second contextual data [e.g. identifying contextual data and based on it and the third/fourth input, presenting each object of interest’s associated classification or inserting/pasting the first object of interest into the second environment (¶¶ 45-47) For even further context/examples, see also ¶¶ 21, 24, 28, & 39.].

As to dependent claim 4, Kochura further shows:
determine a setting associated with the first environment; compare the setting associated with the first environment to the first classification of the first object of interest of the two or more objects of interest; and store the indications of the first object of interest in the clipboard datastore based on comparison of the setting associated with the first environment and the first classification of the first object of interest [e.g. determining at least one setting (note the breadth of this terminology) associated with the first environment; comparing said setting associated with the first environment to the first classification of the first object of interest of the two or more objects of interest; and storing the indications of the first object of interest in the clipboard datastore based on comparison of the setting associated with the first environment and the first classification of the first object of interest (¶¶ 30-38)].

As to dependent claim 5, Kochura further shows:
the setting associated with the first environment comprising a privacy privilege associated with the first environment and the first classification of the first object of interest comprising a privacy level associated with the first object of interest [e.g. the setting associated with the first environment comprises a privacy privilege associated with the first environment and the first classification of the first object of interest comprises a privacy level associated with the first object of interest (¶¶ 24, 34-36, & 48)].

As to dependent claim 7, Kochura further shows:
determine a setting associated with the first environment; compare the setting associated with the first environment to a classification of a third object of interest determined in the target text; and present, via the GUI, that indications of the third object of interest are blocked from storage in the clipboard datastore based on comparison of the setting associated with the first environment and the classification of the third object of interest [e.g. determining a setting (note the breadth of this terminology) associated with the first environment; comparing the setting associated with the first environment to a classification of a third object of interest determined in the target text; and presenting, via the GUI, that indications of the third object of interest are blocked from storage in the clipboard datastore based on comparison of the setting associated with the first environment and the classification of the third object of interest (¶¶ 26, 34, & 48)].

As to dependent claim 8, Kochura further shows:
determine a setting associated with the second environment; compare the setting associated with the second environment to the first classification of the first object of interest of the two or more objects of interest; and insert the first object of interest into the second environment presented via the GUI based on comparison of the setting associated with the second environment and the first classification of the first object of interest [e.g. determining a setting (note the breadth of this terminology) associated with the second environment; comparing the setting associated with the second environment to the first classification of the first object of interest of the two or more objects of interest; and inserting the first object of interest into the second environment presented via the GUI based on comparison of the setting associated with the second environment and the first classification of the first object of interest (¶¶ 44-47) | For even further context/examples, see also ¶¶ 21, 24-25, 28, & 30-39.].


determine a setting associated with the second environment; compare the setting associated with the second environment to a classification of a third object of interest determined in the target text; and present, via the GUI, that indications of the third object of interest are blocked from insertion into the second environment based on comparison of the setting associated with the second environment and the classification of the third object of interest [e.g. determining a setting (note the breadth of this terminology) associated with the second environment; comparing the setting associated with the second environment to a classification of a third object of interest determined in the target text; and presenting, via the GUI, that indications of the third object of interest are blocked from insertion into the second environment based on comparison of the setting associated with the second environment and the classification of the third object of interest (¶¶ 26, 34, & 44-48)].

As to dependent claim 11, Kochura further shows:
the first environment comprising a first application and the second environment comprising a second application, wherein the first application is different than the second application [e.g. the first environment comprises a first application and the second environment comprising a second, different application (¶¶ 02 & 16-21)].

As to dependent claim 12, Kochura further shows:
the first environment comprising a first window associated with an application and the second environment comprising a second window associated with the application [e.g. the first environment comprises a first window associated with an application and the second environment comprising a second window associated with the same application (¶¶ 02 & 16-21)].

As to independent claim 13, Kochura shows a non-transitory computer-readable medium [¶ 03], comprising:
identify target text via first input received in a first environment presented via a graphical user interface (GUI) [e.g. “determining that a user provides input selecting content” (¶ 03), wherein the “content” comprises target text identified in a first environment presented via a graphical user interface (GUI) (¶¶ 16, 20, & 32)];
analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text [“Embodiments of the present invention provide a system (e.g., through use of copy program 200) that utilizes machine learning to classify a source document and determine which context attributes and entities are important. {…}” (¶ 48)], wherein each of the two or more objects of interest comprise different portions of the target text; assign one or more classifications to each of the two or more objects of interest in the target text based on the analysis of the target text with the one or more machine learning algorithms [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.” (¶ 44) | For even further context/examples of each of the two or more entities/objects of interest comprise different portions of the target text, see also ¶¶ 24-26, 36-40, & 44-48.];
store indications of the two or more objects of interest in a clipboard datastore based on second input [e.g. a copy/cut input] received in the first environment presented via the GUI; store indications of the one or more classifications of each of the two or more objects of interest in the clipboard datastore based on the second input received in the first environment presented via the GUI [“{…} copy program 200 augments a copy operation with contextual information from a source, in accordance with an embodiment of the present invention. In various embodiments, server 150 can utilize copy program 200 in combination with classification module to classify content as a certain category or type and learn context attributes or entities that are associated with content categories/types. Copy program 200 can extract information from a source of content (e.g., entity values associated with a category), such as source document 130, and include the extracted information in a copy/paste buffer (e.g., clipboard 126). Accordingly, server 150 can utilize copy program 200 to preserve the original informational context of content that is copied from one location to another (e.g., from source document 13 to target location 140).” (¶ 25) | For even further context/examples of object/entity and classification indications, see also ¶¶ 19, 32, & 36];
present, via the GUI, first and second classifications assigned to a first object of interest of the one or more objects of interest based on third input received in a second environment presented via the GUI; and insert the first object of interest into the second environment presented via the GUI based on fourth input received in the second environment presented via the GUI [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.
In step 214, copy program 200 updates the clipboard with the extracted information associated with the selected content. In one embodiment, copy program 200 updates clipboard 126 to include the selected content (from step 204) and the extracted information associated with the selected content (from step 212). In another embodiment, copy program 200 can update the clipboard with at least a defined baseline of information (e.g., metadata indicating that the content was copied, metadata indicating the source, etc.). In various embodiments, copy program 200 can update the clipboard with the extracted information as metadata that is included with and associated with the selected content in a paste operation, additional text or content included in a paste operation, etc. In an example embodiment, copy program 200 updates the copy/paste buffer (e.g., temporary storage) of clipboard 126 with information extracted in step 212.
a request to paste to the target location. In one embodiment, copy program 200, subsequent to determining that a user is selecting content to copy (in step 204), receives a request from the user to paste the copied content to target location 140. For example, copy program 200 receives the paste request via user input into user interface 122 of client device 120 to paste content to target location 140, indicating a location within target location 140.
In step 218, copy program 200 pastes the selected content and associated information from the clipboard. In one embodiment, copy program 200 pastes the selected content (from step 204) and associated information (extracted in step 212 and utilized to update the clipboard in step 214) from clipboard 126 to target location 140. In an additional embodiment, copy program 200 applies corresponding transformation rules during the copy/paste operation to ensure that the information content is replicated to the destination (e.g., for the copied content and associated information). Copy program 200 can paste copied content along with the extracted content from the clipboard as additional text, as associated metadata, or a combination thereof.” (¶¶ 44-47) | For even further context/examples of presenting objects of interest and their associated classifications, see also ¶¶ 03, 16-21, & 36-42.].

As to dependent claim 15, Kochura further shows:
the first environment comprising a first application and the second environment comprising a second application, wherein the first application is different than the second application [e.g. the first environment comprises a first .

As to dependent claim 16, Kochura further shows:
the first environment comprising a first window associated with an application and the second environment comprising a second window associated with the application [e.g. the first environment comprises a first window associated with an application and the second environment comprising a second window associated with the same application (¶¶ 02 & 16-21)].

As to independent claim 17, Kochura shows a non-transitory computer-readable medium [¶ 03], comprising:
identifying target text via first input received in a first environment presented via a graphical user interface (GUI) [e.g. “determining that a user provides input selecting content” (¶ 03), wherein the “content” comprises target text identified in a first environment presented via a graphical user interface (GUI) (¶¶ 16, 20, & 32)];
analyzing the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text [“Embodiments of the present invention provide a system (e.g., through use of copy program 200) that utilizes machine learning to classify a source document and determine which context attributes and entities are important. {…}” (¶ 48)], wherein each of the two or more objects of interest comprise different portions of the target text; assigning one or more classifications to each of the two or more objects of interest in the target text based on the analysis of the target text with the one or more machine learning algorithms [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.” (¶ 44) | For even further context/examples of each of the two or more entities/objects of interest comprise different portions of the target text, see also ¶¶ 24-26, 36-40, & 44-48.];
storing indications of the two or more objects of interest in a clipboard datastore based on second input [e.g. a copy/cut input] received in the first environment presented via the GUI; storing indications of the one or more classifications of each of the two or more objects of interest in the clipboard datastore based on the second input received in the first environment presented via the GUI [“{…} copy program 200 augments a copy operation with contextual information from a source, in accordance with an embodiment of the present invention. In various embodiments, server 150 can utilize copy program 200 in combination with classification module to classify content as a certain category or type and learn context attributes or entities that are associated with content categories/types. Copy program 200 can extract information from a source of content (e.g., entity values associated with a category), such as source document 130, and include the extracted information in a copy/paste buffer (e.g., clipboard 126). preserve the original informational context of content that is copied from one location to another (e.g., from source document 13 to target location 140).” (¶ 25) | For even further context/examples of object/entity and classification indications, see also ¶¶ 19, 32, & 36];
presenting, via the GUI, first and second objects of interest of the one or more objects of interest assigned to a first classification based on third input received in a second environment presented via the GUI; and inserting the first and second objects of interest into the second environment presented via the GUI based on fourth input received in the second environment presented via the GUI [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.
In step 214, copy program 200 updates the clipboard with the extracted information associated with the selected content. In one embodiment, copy program 200 updates clipboard 126 to include the selected content (from step 204) and the extracted information associated with the selected content (from step 212). In another embodiment, copy program 200 can update the clipboard with at least a defined baseline of information (e.g., metadata indicating that the content was copied, metadata indicating the source, etc.). In various embodiments, copy program 200 can update the clipboard with the extracted information as metadata that is included with and associated with the selected content in a paste operation, additional text or content included in a paste operation, etc. In an example embodiment, copy program 200 updates the copy/paste buffer (e.g., temporary storage) of clipboard 126 with information extracted in step 212.
In step 216, copy program 200 receives a request to paste to the target location. In one embodiment, copy program 200, subsequent to determining that a user is selecting content to copy (in step 204), receives a request from the user to paste the copied content to target location 140. For example, copy program 200 receives the paste request via user input into user interface 122 of client device 120 to paste content to target location 140, indicating a location within target location 140.
In step 218, copy program 200 pastes the selected content and associated information from the clipboard. In one embodiment, copy program 200 pastes the selected content (from step 204) and associated information (extracted in step 212 and utilized to update the clipboard in step 214) from clipboard 126 to target location 140. In an additional embodiment, copy program 200 applies corresponding transformation rules during the copy/paste operation to ensure that the information content is replicated to the destination (e.g., for the copied content and associated information). Copy program 200 can paste copied content along with the extracted content from the clipboard as additional text, as associated metadata, or a combination thereof.” (¶¶ 44-47) | For even further context/examples of presenting objects of interest and their associated classifications, see also ¶¶ 03, 16-21, & 36-42.].

As to dependent claim 18, Kochura further shows:
determining a setting associated with the first environment; comparing the setting associated with the first environment to the first classification of the first object of interest of the two or more objects of interest; and storing an indication of the first object of interest in the clipboard datastore based on comparison of the setting associated with the first environment and the first classification of the first object of interest [e.g. determining at least one setting (note the breadth of this terminology) associated with the first environment; comparing said setting associated with the first environment to the first classification of the first object of interest of the two or more objects of interest; and storing the indications of the first object of interest in the clipboard datastore based on comparison of the setting associated with the first environment and the first classification of the first object of interest (¶¶ 30-38)].

As to dependent claim 19, Kochura further shows:
determining a setting associated with the first environment; comparing the setting associated with the first environment to a classification of a third object of interest determined in the target text; and presenting, via the GUI, that indications of the third object of interest are blocked from storage in the clipboard datastore based on comparison of the setting associated with the first environment and the classification of the third object of interest [e.g. determining a setting (note the breadth of this terminology) associated with the first environment; comparing the setting associated with the first environment to a classification of a third object of interest determined in the target text; and presenting, via the GUI, that indications of the third object of interest are blocked from storage in the clipboard datastore based on .

As to dependent claim 20, Kochura further shows:
determining a setting associated with the second environment; comparing the setting associated with the second environment to the first classification of the first object of interest of the two or more objects of interest; and inserting the first object of interest into the second environment presented via the GUI based on comparison of the setting associated with the second environment and the first classification of the first object of interest [e.g. determining a setting (note the breadth of this terminology) associated with the second environment; comparing the setting associated with the second environment to the first classification of the first object of interest of the two or more objects of interest; and inserting the first object of interest into the second environment presented via the GUI based on comparison of the setting associated with the second environment and the first classification of the first object of interest (¶¶ 44-47) | For even further context/examples, see also ¶¶ 21, 24-25, 28, & 30-39.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Kochura in view of Dutta et al. (US Patent Application Pub. No. 2008/0256601, hereinafter “Dutta”).

As to dependent claim 6, Kochura does not appear to explicitly recite an account number or a social security number per se. In an analogous art, Dutta shows: 
the first object of interest comprising an account number or a social security number [“Clipboard Contents Field. The security presentation 126 can display a message 316 that conveys the nature of the information that the network-accessible entity is attempting to read from the clipboard module 122 or write to the clipboard module 122. The access detection module 202 of FIG. 2 can furnish the information that is used to populate the message 316. In the exemplary scenario shown in FIG. 3, the information stored in the clipboard module 122 corresponds to sensitive user information, such as the user's social security number and bank account number. This is an example of the type of information that the user typically would not want released to unauthorized parties.” (Dutta: ¶ 69) | For even further context/examples, see also Dutta: ¶¶ 03 & 48]. 

One of ordinary skill in the art, having the teachings of Kochura and Dutta before them prior to the effective filing date of the claimed invention, would have been motivated to improve Kochura such that it could properly process account numbers or social security numbers (as taught by Dutta) because at the time, it would have been “desirable to effectively control access to a clipboard (or other type of resource) that is shared between a trusted environment and an untrusted environment” (Dutta: ¶ 06), particularly since it could be reasonably argued that claim 6 only adds non-functional descriptive material (see MPEP § 2111.05) examples to parent claim 5, and Kochura was already concerned with properly managing various kinds of sensitive/financial data (Kochura: ¶¶ 24, 34-36, & 48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kochura and Dutta in order to obtain the invention as recited in claim 6.


store indications of the two or more objects of interest to a first in, first out (FIFO) data structure in the clipboard datastore [“FIG. 5 illustrates one way in which the clipboard module 122 can store and discard entries. As indicated there, the clipboard module 122 can accommodate a predetermined number of entries 502. The clipboard module 122 can fill this storage space on a first-in-first-out (FIFO) basis. Once full, the storage of a new entry in the clipboard module 122 will cause the removal of the oldest (i.e., least recently added) entry in the clipboard module 122. {…}” (Dutta: ¶ 77)]. 

One of ordinary skill in the art, having the teachings of Kochura and Dutta before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate a FIFO data structure into Kochura, as taught by Dutta. The rationale for doing so would have been that at the time, it would have been “desirable to effectively control access to a clipboard (or other type of resource) that is shared between a trusted environment and an untrusted environment.” (Dutta: ¶ 06), and thus incorporating Dutta’s FIFO-based approach into Kochura would “help control access to the clipboard” (Dutta: ¶ 42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kochura and Dutta in order to obtain the invention as recited in claims 10 and 14.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Kochura discloses extracting entities and attributes that are relevant to a content type or category. See Kochura, 0044. Further, these extractions are related to required attributes for a specific classification. See Kochura, 0043. For example, when an image in a source document is classified as 'medical information', the system will identify 'date' and 'time' as required attributes for the 'medical information' class based on a mapping of content categories to context attributes in a database, and, in response, extract a date and time from the source document for the image. See id. However, extracting contextual data about an image in response to classifying the image is not equivalent to determining different objects of interest in different portions of a target text and assigning one or more classifications to each of the objects of interest in response to identification of the target text via input received in a first environment presented via a graphical user interface, as in the recited feature.”

The Office respectfully disagrees with the portions they rely upon and their characterization of Kochura’s applicability to the claims in question. To be clear, the Office never did and still does not rely on the specific “medical image” example upon which the Applicant bases their argument. Instead, the Office has explicitly mapped to the explicitly indicated text-based approach of analyzing the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects (note the significant breadth in scope of the term “object” as currently claimed) of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text, as taught in at least paragraph 44 of Kochura and supplemented by the rest of the cited mappings.

“{…} Further, it is respectfully submitted that Dutta, taken alone or in combination, does not overcome the short comings of Kochura. Dutta was cited for the proposition that it would be obvious for an object of interest to include an account number or social security number. See First Action Interview Office Action Summary, page 7. Without addressing the merits of this argument and/or the combination, it is respectfully submitted that, for at least the above- identified reasons, neither Kochura nor Dutta, either alone or in combination, disclose, teach, or suggest all of the limitations of dependent claims 6, 10, or 14, based at least upon their dependence upon claim 1 or 13.”

The Office respectfully disagrees. Although not currently required due to the sufficiency/comprehensiveness of the Kochura reference’s teachings, it is respectfully submitted that in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, 1 especially when the claims persist in utilizing broad terminology (e.g. the terms “object,” “classification,” “indication,” merely reciting “machine learning algorithms” on its face without further specificity, etc.) and Dutta contained its own teachings that would reasonably read on the claimed aspects (see, e.g., Dutta: ¶¶ 03, 07-08, 48, & 69).   

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
DU X et al.
US 20210397727 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
SKARDA; Vaclav
US 20210342622 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Skarda; Vaclav
US 11068738 B1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”

US 20210142792 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
CHEN; Liang et al.
US 20190384657 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Margolin; Benjamin
US 10489032 B1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Hewitt; Trudy L. et al.
US 20190129940 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
LI; Chundong et al.
US 20190087397 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Callaghan; David Michael
US 20180293217 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”

US 20180039385 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
LEE; Sang-chul et al.
US 20160034145 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Fox; Joshua et al.
US 20150161406 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Miyakawa; Takumi
US 20150160789 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Mikutel; Ian William et al.
US 20140380142 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Antipa; Damien
US 20140324943 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”

US 20140316809 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
KUMAZAWA; Misa et al.
US 20140304634 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
HAN; Hyun Kyu et al.
US 20120246594 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Sakai; Masaharu
US 20120231884 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
HONG SUNG LIM et al.
KR 20120055876 A
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”

US 20120124524 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Song; Mi Sook et al.
US 20120072833 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Margolin; Ben
US 20110202971 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Harris; Scott C.
US 20110126092 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Cohen; Zachary et al.
US 20090287988 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Furuichi; Sanehiro
US 20090150824 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”

US 20050165842 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Nishimura, Takanori  et al.
US 20040257921 A1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Horie; Takuya et al.
US 6487597 B1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Munn; Kyong-Sok
US 6177935 B1
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
Poreh; Illan et al.
US 5903269 A
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”
HIKIDA YOSHIRO CANON KABUSHIKI et al.
EP 0571223 A2
“analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text, wherein each of the two or more objects of interest comprise different portions of the target text”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).